As filed with the Securities and Exchange Commission on November 18, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, Illinois, 60601 (Address of principal executive offices) (Zip code) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, Illinois 60601 (Name and address of agent for service) with a copy to: Arthur Don, Esq. Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2010 Date of reporting period:September 30, 2010 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “Act”) (17 CFR 270.30e-1). One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor and this Annual Report, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an invest -ment decision and should not be considered a recommendation to purchase or sell any particular security. Ariel Fund and Ariel Appreciation Fund invest primarily in small and mid-sized companies. Investing in small and midcap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Additionally, Ariel Focus Fund invests in large-capitalization stock and is a non-diversified fund, which means its investments are concentrated in fewer names than diversified funds, such as Ariel Fund and Ariel Appreciation Fund. Ariel Focus Fund generally holds 20 stocks and therefore may be more volatile than a more diversified investment. Equity investments are affected by market conditions. Performance data quoted is past performance and does not guarantee future results. The performance stated in this document assumes the reinvestment of dividends and capital gains. We caution shareholders that we can never predict or assure future returns on investments. The investment return and principal value of an investment with our Funds will fluctuate over time so that your shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted in this report. For the period ended September 30, 2010, the average annual total returns for the one-, five- and ten-year periods for Ariel Fund and Ariel Appreciation Fund were +19.58%, +0.02% and +6.91%; and +17.64%, +2.72% and +6.93%, respectively. For the period ended September 30, 2010, the average annual total returns of Ariel Focus Fund for the one-, five- and since inception (June 30, 2005) periods were+8.37%, -0.35% and +0.10%. To access our performance data current to the most recent month-end, visit our website, arielinvestments.com. As of September 30, 2009, as shown in the Funds’ current prospectus, Ariel Fund, Ariel Appreciation Fund and Ariel Focus Fund have annual expense ratios of 1.14% and 1.25%, respectively. As ofSeptember 30, 2009, as shown in the Funds’ current prospectus, Ariel Focus Fund has an annual net expense ratio of 1.25% and a gross expense ratio of 1.87%. As of September 30, 2010, Ariel Fund and Ariel Appreciation Fund had annual expense ratios of 1.06% and 1.18%, respectively. As of September 30, 2010, Ariel Focus Fund had an annual net expense ratio of 1.25% and a gross expense ratio of 1.58%. The Fund’s adviser, Ariel Investments, LLC is contractually obligated to waive fees or reimburse expenses in order to limit Ariel Focus Fund’s total annual operating expenses to 1.25% of net assets through the end of the fiscal year ending September 30, 2012. After that date, there is no assurance such expenses will be limited. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the Funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com Turtle TalkYear-end planning We will begin mailing your 2010 tax forms at the end of January 2011. As a shareholder, you may receive one or more of the following forms depending on the type of account you have with us: Form Description Reports taxable ordinary income qualified dividends and capital gains Form 1099DIV (mailed by January 31, 2011) distributed to non-retirement accounts. You will not receive this form if you only have a retirement account (e.g., IRA) or your distributions per fund are less than $10. Form 1099-B (mailed by January 31, 2011) Reports redemptions or exchanges from non-retirement accounts. Form 1099-Q (mailed by January 31, 2011) Reports withdrawals from education savings accounts (e.g., Coverdell accounts). Reports withdrawals from retirement accounts. This form also reports Form 1099-R (mailed by January 31, 2011) re-characterizations, rollovers, conversions or excess contribution removals. Reports contributions made to retirement (5498) and education savings Form 5498 and Form 5498-ESA (mailed by May 31, 2011) accounts (5498-ESA) through the April 15, 2010 tax deadline. Take advantage ofeDelivery Instead of waiting for your tax forms to come through the mail, access your tax forms sooner by signing up for eDelivery service. With eDelivery, you can receive your tax forms, fund reports, prospectuses and proxies online rather than by regular mail. Taking advantage of this service not only decreases the clutter in your mailbox, but it also reduces Fund expenses by lowering printing and postage costs. And best of all, eDelivery is fast, safe and free! Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month end may be obtained by visiting our website, arielinvestments.com. Dear Fellow Shareholder:For the quarter ended September 30, 2010, both Ariel Fund and Ariel Appreciation Fund posted big gains and continued on the upward trajectory that began when the market bottomed on March 9, 2009. More specifically, the small-to-mid sized companies comprising Ariel Fund surged +18.47% versus +11.39% for the Russell 2500 Value Index, +12.22% for the Russell 2500 Index and +11.29% for the broad market as measured by the S&P 500 Index. In a nutshell, our company fundamentals were strong, as demonstrated by the fact that 91% of Ariel Fund’s holdings met or beat earnings expectations during the quarter. Meanwhile, Ariel Appreciation Fund also did quite well rising +16.10% during the quarter versus +12.13% for the Russell Midcap Value Index and +13.31% for the Russell Midcap Index with strong contributions coming from our financial and producer durables names. In many ways, these recent gains do not surprise us. When the market retreated during the second quarter, we proclaimed a “short-term reversal of fortune” while acknowledging that our “remarkable progress [had] temporarily stall[ed].”1 At the same time, we noted “setbacks [were] to be expected” and remained convinced the market and our stocks would do well because, “[companies were] leaner, more productive, financially stronger and better positioned than any time in recent years.”2 Our confidence was rooted in our bottom-up research, specifically, from our ongoing conversations with company management teams who repeatedly expressed optimism about their businesses’ recoveries. While many equity investors retreated in the face of uncertain economic data and market volatility, we continued to rely on company-specific facts to drive our decisions including the lack of earnings disappointments. This led us to keep buying more of our weakest names on tough days and pare back on our winners as they rallied a process that has historically worked well for us. It is important to note, this most basic “buy low, sell high” strategy has propelled Ariel Fund up a total of +177.48% from the March 9, 2009 market bottom through September 30, 2010, versus +107.00% for the Russell 2500 Value Index and +104.35% for the Russell 2500 Index. Similarly, Ariel Appreciation Fund has gained +140.68% in total from those March 2009 lows versus +114.12% for the Russell Midcap Value Index and +105.99% for the Russell Midcap Index. Works in Progress Although it is easy to get swept up in a moment of market outperformance, we know extended success in the investment business requires humility. With this in mind, we view ourselves, our investment process and our track record as works in progress. The Patient Investor September 30, 2010 2 Slow and Steady Wins the Race To that end, our never-ending goal is to maintain a learning culture committed to excellence. As such, we wholeheartedly agree with Laurence Gonzales, author of one of our favorite books, Deep Survival, who explains, “Those who gain experience while retaining a firm hold on a beginner’s state of mind become long-term survivors.”3 In this context, a “beginner’s mind” is one that is completely open to new ideas and new information. To ensure the ongoing growth and development that will enable us to maintain a beginner’s mind and not just be “long-term survivors” but long-term winners, we study our competition; seek out top academics who have pioneered new ideas; read ferociously and extensively to gain perspective; and constantly challenge ourselves to improve. As Gonzales implores, “…to stop being a student [is] to stop living.”4 It is against this backdrop that we have zeroed in on two ideas that represent enhancements to our investment process. “In a nutshell, our company fundamentals were strong, as demonstrated by the fact that 91% of Ariel Fund’s holdings met or beat earnings expectations…” The Devil is in the Details As long-time students of behavioral finance, we know human beings have a tendency to fall prey to a concept known as predisposition to hear information that one’s point of view and to ignore information that runs contrary to that same view. Since we recognize many people have a propensity to anchor in their own beliefs even from time to time those of us who are trained not to do so we have formalized the role of the devil’s advocate to force a structured dissenting view in our investment meetings. In these meetings, the devil’s advocate is charged with making the bear case for a stock either currently in our portfolio or one that is up for consideration. While our research reports have always addressed opposing arguments, by designating another senior member of our team to argue against an idea with the same rigor with which it was researched by the industry specialist, we ensure a balanced argument is not only presented but also heard. There are other benefits as well. The tends to be less emotional and personal since the analyst following the stock knows their teammate has been charged with attacking their thesis and not them. Additionally, the process creates another de facto expert on the name. While the devil’s advocate practice may or may not lead to a change in our point of view, it tends to help us better understand a company’s risks. “To ensure [our] ongoing growth and development… we study our competition; seek out top academics who have pioneered new ideas; read ferociously and extensively to gain perspective; and constantly challenge ourselves to improve.” One recent example, Tim Fidler was charged to be the devil’s advocate on Baxter Intl Inc. (BAX) a long-held Ariel name thoughtfully researched by Sabrina Carollo since we bought it seven years ago. bias, which is a Like many of our health care names that have not yet come to life in the market rebound, we wanted to see if our investment thesis was sound or simply biased by the relative cheapness of the name and the category. In the case of Baxter, Wall Street has been focused on pricing and inventory levels for the company’s plasma product used for immune deficiencies and neurological disorders. Tim helped us to better focus on Advate, one of the company’s biggest profit contributors. Specifically, the profits from this drug for hemophilia type A patients could be at risk should competitors enter the fray. Ultimately, however, we were reassured by Sabrina’s independent verifications, which confirmed substantial barriers to entry related to the product most notably the body’s tendency to reject substitutes. In this case, the devil’s advocate offered added scrutiny to our investment thesis which remains intact. 3 “By studying how a company’s bonds are trading, we can consider other signals the market might be sending…we might discover the proverbial canary in the coalmine that suggests trouble ahead; or conversely be presented with a great buying opportunity…” Taking Stock of Bonds We have always prided ourselves on our rigorous balance sheet analysis in our assessment of our portfolio companies and the risks inherent to owning them. In the wake of the devastation wreaked by the financial crisis, especially as it related to the liquidity crunch where access to capital disappeared for even the largest and strongest companies, we turned up the intensity on debt an intensity that remains in a heightened state even as the crisis subsided. A look back on our results since the market bottom illustrates this added scrutiny was not a factor but the factor driving our stocks that rebounded the most. In 2008 and early 2009, a number of our names were beaten down by the perception they could not meet their debt obligations. Since then they have been driven up as it became increasingly apparent to others that they would pay in full (as we expected). In the spirit of our learning culture, we now more closely analyze how the market is treating the fixed-income securities of our companies as opposed to only zeroing in on debt/credit analysis as we have done in times past. In short, we are asking ourselves a very simple question, “what is the bond market telling us?” By studying how a company’s bonds are trading, we can consider other signals the market might be sending. Accordingly, we might discover the proverbial canary in the coalmine that suggests trouble ahead; or conversely be presented with a great buying opportunity if our work indicates the bond market is wrong. To this end, we actively monitor and track how credit instruments are trading by examining two issues: (1) if there is a downturn in a company’s bond price; and (2) if there is an increase in the price of credit protection for the debt instruments (also known as credit default swaps). Using these two data points, we determine our own proprietary debt rating for the fixed-income securities of each and every company in our portfolios each quarter or as necessary if presented with new information. We purposefully do not rely on credit agencies because they tend to be susceptible to anchoring and are slow to downgrade or upgrade a company’s debt. Additionally, as an added risk control, we generally will not buy any new issue whose internally calculated debt rating is below BB-. It is important to note that we are convinced our fundamental, bottom-up research effort is augmented by this added layer of scrutiny. Case in point, in 2009 the credit default swaps for Royal Caribbean Cruises Ltd. (RCL) were priced as if Royal was likely to default on its debt. We saw this and dug deeper into the numbers. In so doing, we were able to determine that 80% of Royal’s financing for new ships was guaranteed by the country of Finland, which holds a triple-A credit rating. Finland was more than willing to guarantee newly purchased boats to protect its important ship-building industry. With a triple-A guarantor as well as hard assets that could be used as collateral at any time, the risk of Royal’s default seemed remote to us. Once Finland’s obligation was better understood by the Street, the bond market became fixated on the remaining 20% of the financing many thought was still outstanding. As a result, the company’s bonds traded as low as $0.45. We knew this 20% had already been pre-paid by Royal over a three-year period while the main ship in question was being built meaning there was no default risk at all. This only furthered our resolve on the opportunity at hand. We aggressively bought shares between January and March of 2009 at single-digit prices. Not surprisingly, the bonds now trade at par ($1.00), and the stock has also recovered to pre-crisis levels. arielinvestments.com 4 “…we remain as bullish as we have been these past 18 months convinced that the economic recovery will continue to get its sea legs…” More to Come According to The New York Times, “The financial markets have seemed on the verge of something big for months, with investors divided about whether the breakthrough would be the result of something good or something bad.”5 From our vantage point, with the combination of fear and loathing that continues to loom large, the environment has felt like a market on the verge of a nervous breakdown. As a result, individual investors remain sidelined, still remembering a time Alan Abelson called, “Between Awful and Worse.”6 This perspective may suggest we too, are gloomy but we most definitely are not. In fact, we remain as bullish as we have been these past 18 months convinced that the economic recovery will continue to get its sea legs, companies will eventually put those mountains of cash to work, unemployment will slowly but surely start to trend down and patient investors, open to learning, growing and improving, will continue to be rewarded. Portfolio Comings and Goings During the quarter we initiated a position in Ariel Fund in the Washington Post Co. (WPO), a compilation of great brands in both the education and media space. The company’s flagship brands are Kaplan, one of the world’s largest providers of educational services, and The Washington Post, one of the nation’s leading daily newspapers. Recent fears surrounding pending for-profit education regulation and a secular shift away from traditional media have pressured the stock lately. This provided an opportunity for long-term investors to own a well-positioned leader in the education space, while its proven leadership works to stabilize its once-prized media brands. We exited our positions in Hewitt Associates, Inc. (HEW) on the good news of its planned acquisition by Aon Corporation (AON), as well as insurance company Markel Corp. (MkL) in order to pursue more compelling opportunities. We did not add any new positions to Ariel Appreciation Fund during the quarter, but we exited our positionin Hewitt Associates. As always, we appreciate the opportunity to serveyou and welcome any questions or comments youmight have. You can also contact us directly atemail@arielinvestments.com. Sincerely, John W. Rogers, Jr. Chairman and CEO Mellody Hobson President 1 Ariel Fund/Ariel Appreciation Fund Shareholder Letter, June 30, 2010. 2 Ariel Fund/Ariel Appreciation Fund Shareholder Letter, June 30, 2010. 3 Deep Survival by Laurence Gonzales, page 267. 4 Deep Survival by Laurence Gonzales, page 246. 5 The New York Times, October 10, 2010, page 11. 6 Barron’s, March 9, 2009, page 3. Not part of the Annual Report 5 Slow and Steady Wins the Race Ariel Fund Portfolio Management Discussion (ARGFX) Market Conditions: A Year in Review Last year at this time we were describing a roller coaster ride beginning with a huge downward drop followed by a fast climb sharply upward. This time around it has felt like a very different ride: lots of sharp short climbs up and plenty of steep but brief falls. Over the twelve-month period the broad market as measured by the S&P 500 Index has had five negative months and seven positive ones. Those up and down swings, though, have been big: in only three months has the S&P 500 shifted less than 2%, while it has moved more than 5% six times. That is a very choppy environment, and we think we understand why. While the market is often pulled by the forces of fear and greed, this past year it has been pulled by two different perspectives: the “macro” and the “micro.” Very shortly after the economy and market pulled itself off the floor last spring, worries began to circulate about the strength and duration of the recovery. Those concerns would bubble to the top from time to time and drove the market’s steep downdraft from late April through early July. At the time, concerns surrounding European sovereign debt, the “death” of the American consumer, and stubbornly high U.S. unemployment rates all prompted a widespread fear of a dreaded double-dip recession. All the while, however, corporate earnings were rising and beating expectations. Indeed, as headlines portended doom, our management teams kept telling us their businesses were recovering. As pure bottom-up stock pickers, the choice for us was easy: listen to the managers of the companies we own. In so doing, we were able to outperform. Going forward, we continue to maintain our overall positioning. That is, we are in the midst of a recovery from one of the worst economic and market downturns in modern American history. Although the road back has not been as smooth as we hoped, the economy is growing (albeit slowly). In our view, normalcy will return sooner than many believe. Inside Our Results Ariel Fund outperformed its primary Russell 2500 Value Index by +4.84% over the trailing one-year period. Our consumer discretionary stocks helped our results, while our financial services stocks were weak. While the crowd believed Americans’ discretionary spending would fall across the board, we felt some consumer discretionary companies would hold up well. Sotheby’s (BID) surged a remarkable +115.33% and Royal Caribbean Cruises Ltd. (RCL) gained +30.94%. With companies spending more heavily on advertising, Interpublic Group of Cos., Inc. (IPG) leapt +33.38%. Financial services companies are generally in much better shape than they were two years ago, but many believe several tough years lie ahead. Some small banks in particular seem to be having a tougher time in the recovery. Within our portfolio PrivateBancorp, Inc. (PVTB) lost -53.27%, for instance. Another weak- performing financial services stock in the portfolio was asset manager Janus Capital Group Inc. (JNS), which fell -22.54%. We do not believe either franchise is impaired and plan to remain patient as they recover. arielinvestments.com 6 Ariel FundPerformance Summary Inception: November 6, 1986 ABOUT THE FUND The no-load Ariel Fund pursues long-term capital appreciation by investing in undervalued companies that show strong potential for growth. The Fund primarily invests in companies with market capitalizations between $1 billion and $5 billion. AVERAGE ANNUAL TOTAL RETURNSas of September 30, 2010 3rd 1 3 5 10 Life Quarter YTD Year Year Year Year of Fund Ariel Fund 18.47% 10.94% 19.58% -4.35% 0.02% 6.91% 10.93% Russell 2500 Value Index 11.39% 9.64% 14.74% -3.96% 1.38% 8.02% 10.87% Russell 2500 Index 12.22% 10.32% 15.92% -3.57% 2.36% 5.11% 10.04% S&P 500 Index 11.29% 3.89% 10.16% -7.16% 0.64% -0.43% 9.15% Past performance does not guarantee future results. COMPOSTION OF EQUITY HOLDINGS Russell Russell S&P Ariel Value Fund† Index Index Index Consumer discretionary & services 42.32% 10.72% 15.61% 12.24% Financial services 26.48% 33.62% 22.21% 16.50% Producer durables 10.42% 11.14% 13.82% 11.09% Consumer staples 8.21% 3.78% 3.26% 9.77% Health care 7.40% 5.99% 10.78% 11.58% Materials & processing 3.01% 8.13% 8.13% 3.91% Technology 2.16% 7.24% 12.90% 17.21% Utilities 0.00% 12.45% 7.27% 6.69% Energy 0.00% 6.94% 6.01% 11.02% † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to to the indexes. Expense Ratio As of 9/30/2010 1.06% 7 Slow and Steady Wins the Race TOP TEN EQUITY HOLDINGS 1 Lazard Ltd 4.2% 6 Hospira, Inc. 3.9% International financial advisory and Diversified healthcare company assetmanagement firm specializing in injectable pharmaceuticals and medication delivery products 2 Janus Capital Group Inc. 4.2% Investment management company 7 Mohawk Industries, Inc. 3.6% primarily focused on growth investing Oldest leading manufacturer of carpet,tile,andwoodfloor 3 Jones Lang LaSalle Inc. 4.1% coverings Leading commercial real estate servicesfirm 8 Stanley Black & Decker, Inc. 3.6% Global manufacturer of hand tools, 4 CBS Corp. 4.1% power tools, hardware, and home Mass media company with television, improvement products radio, billboard, and publishing divisions 9 Gannett Co., Inc. 3.5% 5 Interpublic Group of Cos., Inc. 4.0% Largest U.S. newspaper company Global holding company of advertising and publisher of USA Today and marketing services companies 10 CB Richard Ellis Group, Inc. 3.5% The world’s largest commercial realestate services firm Performance data quoted is past performance and does not guarantee future results. The performance stated in this document assumes the reinvestment of dividends and capital gains. We caution shareholders that we can never predict or assure future returns on investments. The investment return and principal value of an investment with our Funds will fluctuate over time so that your shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted in this report. To access our performance data current to the most recent month-end, visit our website, arielinvestments.com. The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell 2500® Value Index measures the performance of small and mid-sized, value-oriented companies with lower price-to-earnings ratios. The Russell 2500® Index measures the performance of small and mid-sized companies. The S&P 500 is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. 8 Slow and Steady Wins the Race Ariel Fund Statistical Summary (unaudited) 52-Week Range Earnings per Share P/E Calendar Market Ticker Price Actual Actual Estimated Actual Actual Estimated Cap. Company Symbol 9/30/10 Low High Calendar Calendar Calendar P/E P/E P/E ($MM) Interface, Inc. IFSIA PrivateBancorp, Inc. PVTB NM NM NM Fair Isaac Corp. FICO Brink's Co. BCO Herman Miller, Inc. MLHR Meredith Corp. MDP Brady Corp. BRC Anixter Intl Inc. AXE NM Janus Capital Group Inc. JNS Bio-Rad Laboratories, Inc. BIO Sotheby's BID City National Corp. CYN Washington Post Co. WPO IDEX Corp. IEX Gannett Co., Inc. GCI HCC Insurance Holdings, Inc. HCC Constellation Brands, Inc. STZ DeVry Inc. DV Mohawk Industries, Inc. MHK Jones Lang LaSalle Inc. JLL Dun & Bradstreet Corp. DNB Lazard Ltd LAZ NM International Game Technology IGT Energizer Holdings, Inc. ENR Interpublic Group of Cos., Inc. IPG Newell Rubbermaid Inc. NWL McCormick & Co., Inc. MKC CB Richard Ellis Group, Inc. CBG Tiffany & Co. TIF Royal Caribbean Cruises Ltd. RCL J.M. Smucker Co. SJM Nordstrom, Inc. JWN Hospira, Inc. HSP CBS Corp. CBS Stanley Black & Decker, Inc. SWK Note: Holdings are as of September 30, 2010. All earnings per share numbers are fully diluted. Such numbers are from continuing operations and are adjusted for non-recurring items. All estimates of future earnings per share shown in this table are prepared by Ariel Investments research analysts as of September 30, 2010. P/E ratios are based on earnings stated and September 30, 2010 stock price. NMNot Meaningful. arielinvestments.com 800.292.7435 9 The Washington Post (NYSE: WPO) 1150 15th Street NW Washington, DC 20071 202.334.6000 washpostco.com Founded in 1877, the Washington Post Co., held in Ariel Fund, has evolved into both a diversified media company and a leading provider of post-secondary education. The Washington Post remains the most-circulated newspaper in the D.C. metropolitan area, while washingtonpost.com is a top 10 news website with nine million unique monthly visitors. The company has a significant presence in cable and television broadcasting, which provide diversification to its media offerings. However, the key milestone in the evolution of the Washington Post was the acquisition of Kaplan in 1984. A leader in post-secondary education and test preparation services, Kaplan has grown to be the largest driver of profits for the company. And yet, two unrelated headwinds have created, in our view, a perfect storm of pessimism surrounding the Washington Post. Kaplan in the Crosshairs While others may be focused on speculated regulation in the for-profit education industry, we think Kaplan provides valuable education to its students and is therefore a very valuable business. Graduating more than 250,000 students over the past decade largely single parents and low-income workers Kaplan provides real value to those who need it most. The facts are simple: students at for-profit institutions graduate at a higher rate, with greater increases in salary, and at a fraction of the cost to the taxpayer than students at comparable non-profit institutions. And yet, the current stock price seems to reflect no value for this business. We love getting great businesses for free. More than just the Post Many believe print newspapers have a grim future, but the Washington Post is much more than a traditional newspaper publisher. In addition to its much-frequented website, its cable business serves approximately 670,000 Cable ONE subscribers across 19 states. Its television broadcasting business includes six stations in Florida, Michigan and Texas. The profitability of these three segments combined provides an impressive complement to the capital resources at management’s disposal. Buffett and Graham at the Helm Chairman Warren Buffett and CEO Don Graham provide the seasoned leadership necessary to navigate toward a bright future. They had the early foresight to evolve the existing media platforms and streamline the print newspaper operations. By acquiring Kaplan, they re-positioned the company to participate in one of the fastest-growing and most-profitable of the last decade. As a result, the company’s financial position is rock-solid with an overfunded pension worth $45 per share, excess cash of $71 per share and free cash flow of over $43 per share available to benefit shareholders. Clouds Create Opportunity While the for-profit education industry garners the negative headlines, we view the looming pessimism as a tremendous opportunity. On the education front, while Kaplan is profitable and healthy, post-secondary educators especially community colleges are increasingly strained. For its media businesses, as the economy improves, advertising dollars are already flowing back to companies that can offer a media platform. As of September 30, 2010, shares traded at $399.41, a 37% discount to our private market value of $629.31. 10 Slow and Steady Wins the Race Ariel Appreciation Fund Portfolio Management Discussion (CAAPX) Market Conditions: A Year in Review Last year at this time we were describing a roller coaster ride beginning with a huge downward drop followed by a fast climb sharply upward. This time around it has felt like a very different ride: lots of sharp short climbs up and plenty of steep but brief falls. Over the twelve-month period the broad market as measured by the S&P 500 Index has had five negative months and seven positive ones. Those up and down swings, though, have been big: in only three months has the S&P 500 shifted less than 2%, while it has moved more than 5% six times. That is a very choppy environment, and we think we understand why. While the market is often pulled by the forces of fear and greed, this past year it has been pulled by two different perspectives: the “macro” and the “micro.” Very shortly after the economy and market pulled itself off the floor last spring, worries began to circulate about the strength and duration of the recovery. Those concerns would bubble to the top from time to time and drove the market’s steep downdraft from late April through early July. At the time, concerns surrounding European sovereign debt, the “death” of the American consumer, and stubbornly high U.S. unemployment rates all prompted a widespread fear of a dreaded double-dip recession. All the while, however, corporate earnings were rising and beating expectations. Indeed, as headlines portended doom, our management teams kept telling us their businesses were recovering. As pure bottom-up stock pickers, the choice for us was easy: listen to the managers of the companies we own. In so doing, we were able to outperform. Going forward, we continue to maintain our overall positioning. That is, we are in the midst of a recovery from one of the worst economic and market downturns in modern American history. Although the road back has not been as smooth as we hoped, the economy is growing (albeit slowly). In our view, normalcy will return sooner than many believe. Inside Our Results Ariel Appreciation Fund outperformed its primary Russell Mid Cap Value Index by +0.71% over the trailing one-year period. Our financial services names helped, while our health care stocks were the most significant source of weakness. The cloud hanging over banks last year caused much of the sector to be beaten down allowing us to benefit by holding onto non-bank financials. Chief among this group were our real estate specialists, Jones Lang LaSalle Inc. (JLL) andCB Richard Ellis Group, Inc. (CBG), which rose +82.70% and +55.71%, respectively. In the short run, health care companies have suffered from two unrelated headwinds. First, there has been uncertainty over the ultimate impact of health care reform. Also, people have shown a surprising ability to delay procedures that should ultimately benefit them for the long run. Zimmer Holdings, Inc. (ZMH), which makes artificial hips and knees, fell -2.10%. Baxter Intl Inc. (BAX), which fell -14.29%, suffered due to overall pessimism toward the area as well as doubts specifically about its franchise. We think a pick-up in procedures is bound to occur; we do not believe people are choosing to forego them entirely. arielinvestments.com 11 Ariel Appreciation Fund Performance Summary
